Citation Nr: 0530084	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from October 1968 to 
October 1974, with one year, ten months, and 28 days of prior 
active service.  The veteran died in November 2000.  The 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claims for service connection for the 
cause of the veteran's death and for accrued benefits.

In January 2003, the appellant testified before the 
undersigned Acting Veterans Law Judge at the VA office in San 
Antonio, Texas.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In September 2003, the Board denied the claim for accrued 
benefits and remanded the claim of service connection for the 
cause of the veteran's death to the VA Appeals Management 
Center for further development.  The claims file has 
subsequently been returned to the Board.


FINDINGS OF FACT

1.  The veteran died in November 2000.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The immediate cause of death listed on the death 
certificate was empyema due to left lower lobe methicillin-
resistant Staphylococcus aureus pneumonia, and the underlying 
cause of death on the death certificate was progressive 
supranuclear palsy.

4.  The veteran did not have progressive supranuclear palsy 
during service or within one year of separation from service.

5.  The veteran did not have an empyema or chronic pneumonia 
during service.

6.  The cause of the veteran's death, empyema that was due to 
left lower lobe methicillin-resistant Staphylococcus aureus 
pneumonia that was due to progressive supranuclear palsy, was 
not a result of service, including, in general, service in 
Vietnam and, in particular, any exposure to Agent Orange.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Only after the March 2001 rating decision was 
promulgated did VA in July 2001 provide explicit notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  
Specifically, the appellant was notified that VA has a duty 
to assist her in obtaining evidence necessary to substantiate 
her claim.  The appellant was notified that she should 
identify medical treatment and that VA would request 
identified medical evidence.  Also, in an April 2004 VCAA 
letter, VA informed the appellant that she should submit any 
relevant evidence that was in her possession.

Here, the Board finds that any defect with respect to the 
timings of the VCAA notice requirements is harmless error.  
While the notices provided to the appellant in July 2001 and 
April 2004 were not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, the 
appellant was afforded the opportunity to identify 
information and evidence pertaining to the claim and to 
submit any evidence in her possession.  In particular, the 
AOJ obtained VA medical records, and VA obtained a medical 
opinion regarding the cause of the veteran's death.  The 
timing-of-notice error was sufficiently remedied by the 
process carried after the VCAA letters so as to provide the 
appellant with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  It is also noted that 
subsequent to providing the appellant with adequate notice, 
the claim was readjudicated (see the March 2005 SSOC).  In 
view of the above, the timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication.  Id.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  The appellant submitted 
private medical treatment records from Dr. S.  It is noted 
that in the July 2001 letter the appellant was asked to 
complete a "release of records" form so that additional 
evidence, including additional private medical records, could 
be obtained, but that this form was not returned to the RO.  
Therefore, no further duty with regard to obtaining medical 
records is necessary.  

Moreover, VA obtained a medical opinion regarding the cause 
of the veteran's death.  In that regard, VA complied with the 
directives of the September 2003 Board remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Furthermore, the March 2001 
rating decision, the January 2002 statement of the case 
(SOC), and the March 2005 supplemental statement of the case 
(SSOC) informed the appellant of the evidence in the 
possession of VA.  

Finally, in a March 2005 letter, VA informed the appellant 
that she had a period of 60 days for comments regarding any 
additional information; that if she did not respond within 60 
days, her case would be forwarded to the Board; and that in 
effect, if she did not respond, VA would not undertake any 
further development on her claim.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the claim decided 
below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for an organic disease of the nervous system when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, a lay person is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, a lay person is not competent to 
report what a doctor may have said concerning medical 
causation or diagnosis.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran died in November 2000.  He had no service-
connected disabilities at the time of his death.  The 
immediate cause of death listed on the death certificate was 
empyema due to left lower lobe methicillin-resistant 
Staphylococcus aureus pneumonia with an unknown duration 
between onset and death, and the underlying cause of death on 
the death certificate listed was progressive supranuclear 
palsy with a duration of years between onset and death.

The veteran's service medical records reflect no complaints 
of neurological symptomatology, or findings or treatment of 
empyema, pneumonia, or a neurological disorder.  In 
particular, although the veteran had an upper respiratory 
infection in September 1973, pneumonia was not diagnosed.  At 
the May 1974 separation examination, neither neurological 
disorder nor a respiratory disorder was diagnosed.  An 
empyema was not noted on the report of the separation 
examination.  The August 1999 statement of Dr. S. reflects 
that the veteran's neurological disorder was diagnosed as 
progressive supranuclear palsy in February 1999 and that the 
veteran had had the disorder for almost ten years.  In that 
regard, VA treatment records show that in April 1998 it was 
noted that the veteran had had neurological symptomatology 
for five to six years and that the diagnosis was most likely 
a Parkinson's plus syndrome.  VA medical records reflect that 
in July 1998 it was noted that the veteran had had a five-
year history of neurological symptomatology and that the 
diagnosis was possible progressive supranuclear palsy.  In 
short, there is no evidence that the veteran had progressive 
supranuclear palsy, pneumonia, or empyema during active 
service or that he had progressive supranuclear palsy within 
one year of active service.

The appellant and her representative argue that the cause of 
the veteran's death is related to active service because 
progressive supranuclear palsy is a rare disorder that the 
veteran most likely contracted by merely being in Southeast 
Asia during active service or, in the alternative, because he 
was exposed to Agent Orange.  At the January 2003 hearing, 
the representative indicated that it is the opinion of most 
medical specialists that it is very difficult to contract 
progressive supranuclear palsy in the United States.  As to 
these assertions, neither the appellant nor her 
representative is qualified to express an opinion regarding 
any medical causation of a disorder.  See Espiritu, 2 Vet. 
App. at 494-95.  Also, the representative is not competent to 
report the opinions of medical experts.  Cf. Robinette, 8 
Vet. App. at 77.  Moreover, neither the appellant nor the 
representative submitted a medical opinion specifically 
relating the veteran's progressive supranuclear palsy to 
service in Vietnam, including exposure to Agent Orange, or a 
medical treatise showing that progressive supranuclear palsy 
is endemic to Southeast Asia or that it is related to Agent 
Orange.  

On the other hand, various treatment records, both private 
and VA, reflect that the veteran served in Vietnam and was 
exposed to Agent Orange.  However, none of those records 
contain a medical opinion relating the veteran's progressive 
supranuclear palsy to service in Vietnam, including exposure 
to Agent Orange.  A report of a May 2004 medical opinion 
shows that a VA doctor indicated that a review of the claims 
file did not show that any condition incurred during the 
veteran's service in Vietnam could have in any way 
contributed to his death.  The doctor noted that progressive 
supranuclear palsy is not a recognized condition linked to 
Agent Orange exposure.  In sum, there is no medical evidence 
showing that the veteran's progressive supranuclear palsy, 
pneumonia, or empyema is related to active service, 
including, in general, service in Vietnam and, in particular, 
exposure to Agent Orange.

Accordingly, progressive supranuclear palsy was not incurred 
in or aggravated by service, nor may it be presumed to have 
so been incurred.  Likewise, pneumonia and empyema were not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for the cause of the veteran's death is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


